By order of Court:—
To the sheriff of Litchfield County. Greeting. —By authority of the state of Connecticut you are hereby commanded to leave with Jedediah Strong, Esquire, of Litchfield in Litchfield County and register for said town, or at his usual place of abode the order herewith delivered to you, of which this is a copy and make due return of this order with your doings thereon to the superior court at their session at Litchfield within and for Litchfield County on the first Tuesday of February next. Dated at Litchfield, November adjourned superior court.